ACCEPTED
                                                                                         01-15-00586-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   10/16/2015 4:17:53 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 01-15-00586-CV

            IN THE COURT OF APPEALS FOR THE FIRST DISTRICT
                                                        FILED IN
                                                  1st COURT OF APPEALS
                           HOUSTON, TEXAS             HOUSTON, TEXAS
                                                                10/16/2015 4:17:53 PM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk
       MACKEY GLEN PETERSON, TONYA PETERSON, DON LESLIE
           PETERSON AND LONNY PETERSON, APPELLANT

                                          v.

  CAROL ANNE MANLEY, DAVID PATTERSON, SILVERADO SENIOR
   LIVING, INC., D/B/A SILVERADO SENIOR LIVING SUGAR LAND


  NOTICE OF APPEARANCE AND DESIGNATION OF LEAD COUNSEL
     FOR DEFENDANT, SILVERADO SENIOR LIVING, INC. D/B/A
            SILVERADO SENIOR LIVING SUGAR LAND

TO THE HONORABLE JUSTICES OF SAID COURT:

                                          I.

         Defendant, Silverado Senior Living, Inc. d/b/a Silverado Senior Living

Sugar Land (“Silverado”) hereby designates P. Alan Sanders (Texas Bar No.

17602100) as Lead Counsel of record for this appeal.

                                          II.

         P. Alan Sanders is a member in good standing with the State Bar of Texas,

beginning in May 1983.




4836-3776-6697.1
                                          III.

         P. Alan Sanders Texas Bar Number is 17602100 and his office address,

telephone, fax number and email address are as follows:

                                P. Alan Sanders
                                Lewis Brisbois Bisgaard & Smith, LLP
                                Weslayan Tower, Suite 1400
                                24 Greenway Plaza
                                Houston, Texas 77046
                                (713) 659-6767 Telephone
                                (713) 759-6830 Facsimile
                                alan.sanders@lewisbrisbois.com

                                          IV.

         Josh K. Davis will remain as additional counsel of record for Defendant

Silverado.

                                        Respectfully submitted,

                                        LEWIS, BRISBOIS, BISGAARD &
                                        SMITH, LLP


                                        /s/ P. Alan Sanders
                                        PANNAL ALAN SANDERS
                                        TBN: 17602100
                                        JOSH K. DAVIS
                                        TBN: 24031993
                                        Weslayan Tower, Suite 1400
                                        24 Greenway Plaza
                                        Houston, Texas 77046
                                        (713) 659-6767 Telephone
                                        (713) 759-6830 Facsimile
                                        Alan.Sanders@lewisbrisbois.com
                                        Josh.Davis@lewisbrisbois.com


4836-3776-6697.1
                                       ATTORNEYS FOR DEFENDANT,
                                       SILVERADO SENIOR LIVING, INC.
                                       D/B/A
                                       SILVERADO SENIOR LIVING SUGAR
                                       LAND

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served upon all counsel of record via electronic filing on this 16th day of October,
2015.

         Candice L Schwager
         The Schwager Law Firm
         1417 Ramada Dr.
         Houston, Texas 77062
         Attorney for Plaintiffs

         Philip M. Ross
         1006 Holbrook Road
         San Antonio, Texas 78218
         Attorney for Plaintiffs

         Sarah Patel Pacheco
         Crain, Caton & James, PC
         1401 McKinney Street
         1700 Five Houston Center
         Houston, Texas 77010
         Attorneys for Carol Manley and David Peterson

         Jill W. Young
         MacIntyre, McCulloch, Stanfield & Young, LLP
         2900 Weslayan, Suite 150
         Houston, Texas 77027
         Guardian Ad Litem




4836-3776-6697.1
         W. Russ Jones
         Underwood, Jones Scherrer & Malouf, PLLC
         5177 Richmond Ave, Suite 505
         Houston, Texas 77056
         Attorney Ad Litem


                                          /S/ P. Alan Sanders
                                          P. ALAN SANDERS




4836-3776-6697.1